           Case 1:19-cv-01931-LAK Document 36 Filed 08/19/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re:

SKAT TAX REFUND SCHEME LITIGATION                            Master Docket
                                                             18-md-2865 (LAK)
This document relates to:
                                                             NOTICE OF JOINDER
19-cv-01800 (LAK), 19-cv-01803 (LAK),
19-cv-01809 (LAK), 19-cv-01812 (LAK),
19-cv-01818 (LAK), 19-cv-01785 (LAK),
19-cv-01781 (LAK), 19-cv-01791 (LAK),
19-cv-01801 (LAK), 19-cv-01810 (LAK),
19-cv-01813 (LAK), 19-cv-01870 (LAK),
19-cv-01792 (LAK), 19-cv-01806 (LAK),
19-cv-01808 (LAK), 19-cv-01815 (LAK),
19-cv-01922 (LAK), 19-cv-01928 (LAK),
19-cv-01926 (LAK), 19-cv-01929 (LAK),
19-cv-01931 (LAK), 19-cv-01783 (LAK),
19-cv-01794 (LAK), 19-cv-01798 (LAK),
19-cv-10788 (LAK), 19-cv-01918 (LAK).


         PLEASE TAKE NOTICE that the defendants in the above captioned cases, Crucible

Ventures LLC Roth 401(k) Plan, Limelight Global Productions LLC Roth 401(k) Plan, Plumrose

Industries LLC Roth 401(k) Plan, Roadcraft Technologies LLC 401(k) Plan, True Wind

Investments LLC Roth 401(k) Plan, Ronald Altbach, Albedo Management LLC Roth 401(k) Plan,

Ballast Ventures LLC Roth 401(k) Plan, Fairlie Investments LLC Roth 401(k) Plan, Joseph

Herman, Monomer Industries LLC Roth 401(k) Plan, Pinax Holdings LLC Roth 401(k) Plan,

Sternway Logistics LLC Roth 401(k) Plan, Robin Jones, Eclouge Industry LLC Roth 401(k) Plan,

First Ascent Worldwide LLC Roth 401(k) Plan, Loggerhead Services LLC Roth 401(k) Plan, PAB

Facilities LLC Roth 401(k) Plan, Trailing Edge Productions LLC Roth 401(k) Plan, Perry Lerner,

Cedar Hill Capital Investments LLC Roth 401(k) Plan, Fulcrum Productions LLC Roth 401(k)

Plan, Green Scale Management LLC Roth 401(k) Plan, Keystone Technologies LLC Roth 401(k)
          Case 1:19-cv-01931-LAK Document 36 Filed 08/19/19 Page 2 of 3



Plan, Tumba Systems LLC Roth 401(k) Plan, Edwin Miller, Bareroot Capital Investments LLC

Roth 401(k) Plan, Battu Holdings LLC Roth 401(k) Plan, Cantata Industries LLC Roth 401(k)

Plan, Dicot Technologies LLC Roth 401(k) Plan, Vanderlee Technologies Pension Plan and David

Zelman (collectively, “Defendants”) hereby join and incorporate by reference the motion to

dismiss pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure, filed on June 12, 2019

in the Master Docket No. 18-MD-2865 (LAK) (ECF #134), and the accompanying memorandum

of law (ECF #135), declaration (ECF #139), and the notice of intention to rely upon foreign law

(ECF #140), and the reply memorandum of law (ECF #183) and declaration (ECF #184), filed on

August 19, 2019, by defendants Richard Markowitz, Jocelyn Markowitz, Avanix Management

LLC Roth 401(k) Plan, Batavia Capital Pension Plan, Calypso Investments Pension Plan, Cavus

Systems LLC Roth 401(k) Plan, Hadron Industries LLC Roth 401(k) Plan, RJM Capital Pension

Plan, and Routt Capital Pension Plan (collectively, the “Markowitz Individual and Pension Plan

Defendants”).

       For the reasons set forth in the Markowitz Individual and Pension Plan Defendants’ motion

to dismiss, the claims against Defendants should be dismissed, along with such other and further

relief as the Court deems just and proper.




                                               2
        Case 1:19-cv-01931-LAK Document 36 Filed 08/19/19 Page 3 of 3



Dated: New York, New York
       August 19, 2019


                                   KAPLAN RICE LLP

                                   By:   /s/ Michelle A. Rice
                                          Michelle A. Rice
                                   142 West 57th Street, Suite 4A
                                   New York, New York 10019
                                   (212) 235-0300 (telephone)
                                   (212) 235-0301 (facsimile)
                                   mrice@kaplanrice.com

                                   Attorneys for Crucible Ventures LLC Roth 401(k)
                                   Plan, Limelight Global Productions LLC Roth
                                   401(k) Plan, Plumrose Industries LLC Roth 401(k)
                                   Plan, Roadcraft Technologies LLC 401(k) Plan,
                                   True Wind Investments LLC Roth 401(k) Plan,
                                   Albedo Management LLC Roth 401(k) Plan, Ballast
                                   Ventures LLC Roth 401(k) Plan, Fairlie Investments
                                   LLC Roth 401(k) Plan, Monomer Industries LLC
                                   Roth 401(k) Plan, Pinax Holdings LLC Roth 401(k)
                                   Plan, Sternway Logistics LLC Roth 401(k) Plan,
                                   Eclouge Industry LLC Roth 401(k) Plan, First
                                   Ascent Worldwide LLC Roth 401(k) Plan,
                                   Loggerhead Services LLC Roth 401(k) Plan, PAB
                                   Facilities LLC Roth 401(k) Plan, Trailing Edge
                                   Productions LLC Roth 401(k) Plan, Cedar Hill
                                   Capital Investments LLC Roth 401(k) Plan,
                                   Fulcrum Productions LLC Roth 401(k) Plan, Green
                                   Scale Management LLC Roth 401(k) Plan, Keystone
                                   Technologies LLC Roth 401(k) Plan, Tumba
                                   Systems LLC Roth 401(k) Plan, Bareroot Capital
                                   Investments LLC Roth 401(k) Plan, Battu Holdings
                                   LLC Roth 401(k) Plan, Cantata Industries LLC
                                   Roth 401(k) Plan, Dicot Technologies LLC Roth
                                   401(k) Plan, Vanderlee Technologies Pension Plan,
                                   Ronald Altbach, Joseph Herman, Robin Jones,
                                   Perry Lerner, Edwin Miller and David Zelman




                                      3
